Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  July 25, 2018                                                                                       Stephen J. Markman,
                                                                                                                Chief Justice

                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
  157976(41)                                                                                             David F. Viviano
                                                                                                     Richard H. Bernstein
                                                                                                          Kurtis T. Wilder
  PEOPLE OF THE STATE OF MICHIGAN,                                                                  Elizabeth T. Clement,
            Plaintiff-Appellee,                                                                                      Justices
                                                                   SC: 157976
  v                                                                COA: 338063
                                                                   Calhoun CC: 2016-001394-FC
  LARRY MAX LAWHEAD, JR.,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to amend his
  application for leave to appeal is GRANTED. The amended application submitted on July
  17, 2018, is accepted for filing.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  July 25, 2018

                                                                              Clerk